Citation Nr: 1411370	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  12-12 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for moderate posterior facet arthropathy (back disability).

2.  Entitlement to service connection for a cervical spine condition.

3.  Entitlement to service connection for an upper muscle condition, shoulders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to August 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In light of the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the Veteran's claim of service connection for moderate posterior facet arthropathy as a claim of service connection for a back disability.

In May 2012, the Veteran withdrew his request for a hearing before a Veterans' Law Judge traveling to the RO.  Therefore, the Board finds that adjudication of the appeal may go forward without scheduling the Veteran for a hearing.  See 38 C.F.R. § 20.704(e) (2013).


FINDINGS OF FACT

1.  The Veteran's back disability did not have onset during active service, was not caused by active service, and did not manifest to a compensable degree within one year of active service.

2.  There is no competent lay or medical evidence of record showing that the Veteran currently suffers from a cervical spine condition.

3.  There is no competent lay or medical evidence of record showing that the Veteran currently suffers from an upper muscle condition, shoulders.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a cervical spine condition have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection for an upper muscle condition, shoulders, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA received the Veteran's claim of entitlement to service connection in December 2011 and the RO provided the required notice in a letter sent to the Veteran in January 2012.

With regard to VA's duty to assist a claimant in the development of a claim, VA must assist a claimant in obtaining service treatment records (STRs) and other relevant records identified by the claimant.  38 C.F.R. §38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  Pursuant to this duty, VA associated with the Veteran's claims file his VA treatment records and STRs, which appear complete.  Coincident to VA's duty to assist the Veteran in substantiating his disability compensation claim, VA must also provide an examination or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was provided an examination concerning his claimed back disability in January 2012.  

In determining whether the duty to assist requires that VA provide a medical examination or obtain a medical opinion with regard to his claimed cervical spine and upper muscle disabilities, it must be considered whether the evidence of record: (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (2) establishes that an event, injury, or disease occurred in service, or establishes that certain diseases manifested during an applicable presumptive period; (3) indicates that the disability or symptoms may be associated with the claimant's active service or with another service-connected disability; and (4) contains sufficient competent medical evidence to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that a VA examination is not necessary with regard to the Veteran's claimed cervical spine and upper muscle conditions because there is no credible evidence of in-service neck or shoulder problems and the preponderance of the credible evidence is against a finding of recurrent neck or shoulder problems since service.  The Board reaches this conclusion based on a review of the service treatment records and the Veteran's statements since service, to include his report when currently seeking VA compensation for neck and shoulder problems, the account of which is inconsistent with his contemporaneous reports during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence" (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006))).  Thus, VA has no duty to provide an examination or obtain an opinion as to these claimed conditions.

In his February 2012 notice of disagreement and March 2012 statements, the Veteran stated that, during service, he was evaluated by a number of clinicians who did not seem competent and did not write any notes concerning his physical problems.  The Board finds that "[t]here is a presumption that public officers perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations" and that such presumption applies in the present case with regard to the evaluations and examinations that are documented in his STRs.  See McNair v. Shinseki, 25 Vet. App. 98, 103 (2011).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

In his December 2011 claim, January 2012 statement, February 2012 notice of disagreement, March 2012 statements, and May 2012 Form 9, the Veteran contended that he sustained a back injury while participating in airborne training, his injury prevented him from completing airborne training, he began to experience pain in his upper body upon his transfer to Germany, he was discharged early due to the severity of his injury, and his current claimed disabilities all stem from that injury.  The preponderance of evidence shows that it is less likely than not that his back disability was caused by an injury during service, had onset during service, or manifested within one year of separation from service.  The evidence also shows that there is no competent lay or medical evidence of record indicating that he currently suffers from his claimed cervical spine and upper muscle conditions.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as arthritis.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2013); see also 38 U.S.C.A. §§ 1101(3) (West 2002).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(3) (2013).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.  Generally, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

II.A.  Service Connection-Back disability

To the extent that the Veteran asserts that he was injured during airborne training, he has experienced symptoms of his injury since service, he was evaluated during service by a number of clinicians concerning his injury, and his injury led to his early discharge, the Board assigns little probative value to these statements, as they are inconsistent with the evidence of record.  See Jandreau, 492 F.3d at 1376; Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Madden v. Gober, 125 F.3d 1477, 1481 (1997).  The Veteran's STRs are negative for any reports of an injury sustained in basic training and do not show that he was subject to multiple clinical evaluations to assess any such injury.  Additionally, November 2011 VA treatment records indicate that, when asked about his military history, he reported that he did not sustain any physical injuries during service and that he denied having experienced any trauma during his military service.

Additionally, as to the circumstances surrounding his early discharge, the Veteran's STRs do not show that he was discharged because he was injured.  In a July 5, 1978 report of psychiatric evaluation, it was noted that he was not able to perform his job satisfactorily and that he was argumentative, drank heavily, and displayed disorderly conduct.  It was also noted that the plaintiff "claims that he realizes he made a mistake in joining the Army, he cannot adjust to the discipline and authority of Army life. . . .  He has lost all interest in the service, wants to be out of it as soon as possible."  The reporting clinician concluded that he had no motivation for further military service and recommended administrative discharge.  This report is consistent with another report in his STRs that indicates that he was not adaptable to airborne training and that his withdrawal from that training was self-imposed.

Notwithstanding the fact that the Veteran's STRs are negative for a report of an injury during basic training, a July 21, 1978 entry in these records indicates that he complained of back pain after playing football and was diagnosed with "acute muscle trauma."  However, it was noted during a July 24, 1978 follow-up evaluation that his low back strain was resolving and that he had mild lumbar tenderness without muscle spasm.  Notably, on August 27, 1978, the Veteran endorsed that there was no change in his medical condition since his July 10, 1978 separation medical examination, during which a clinician reported that the Veteran's spine was normal and the Veteran endorsed that he did not have the following conditions: swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; painful or "trick" shoulder or elbow; or recurrent back pain.  He also endorsed that he was in good health at that time and that he had not had any illness or injury other than those noted in the report.  The Board thus finds that the Veteran did not have a low back injury upon discharge.  The Board also finds that his STRs are evidence against finding that he injured his back in basic training, as the only reference to a back injury are the July 1978 notes concerning an acute, resolving low back injury, which was not incurred in basic training, and he later endorsed that he did not have a back condition upon his separation from active service.

With regard to post-service treatment, multiple VA treatment records indicate that the Veteran was struck by a freight train in 2000 and, as a result, received treatment for injuries to his right foot, fractured ribs, and a right pneumothorax.  VA treatment records from June 2001 and October 2001 note that the Veteran did not have any back problems and document his report that he felt reasonably healthy, considering the injuries he sustained when he was hit by a train.  Additionally, in August 2006, the Veteran denied having any chronic pain and January 2007 VA treatment records indicate that he did not have any deformity or tenderness in his back.

Notably, the Veteran's treatment records are negative for any complaints of back pain until 2008.  He presented with a chief complaint of back pain at a VA urgent care clinic in August 2008 and a clinician noted the Veteran's report that he lifted a heavy toolbox five days prior and immediately felt a sharp pain in his low back that gradually worsened and radiated to his left buttock.  VA treatment records from September 2008, October 2008, and February 2009 corroborate this report, as they indicate that he picked up a box of tools two to three weeks prior to his September 2008 visit and that he began experiencing low back pain after lifting the box.  VA treatment records from January 2009 through March 2009 indicate that he has degenerative disc disease and chronic low back pain that had onset eleven months prior to his January 2009 visit.

At the Veteran's January 2012 VA examination, the examiner noted that in 2011 the Veteran was diagnosed with moderate facet arthropathy of the thoracolumbar spine and diagnosed him with arthritis of the thoracolumbar spine via an imaging study.  As to the etiology and/or onset of the disability, the examiner opined that his back disability did not have its onset during service, nor was his back pain caused by any event during his service.  Because the examiner's conclusion was based upon a thorough review of the Veteran's claims file and medical history, the Board finds that the examiner's opinion is adequate and probative.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (holding that an examination is not necessarily inadequate where "the rationale provided by the examiner d[oes] not explicitly lay out the examiner's journey from the facts to a conclusion," so long as that rationale can be discerned from a "review of the report as a whole").

In addition to considering medical evidence, VA must also consider all favorable lay evidence of record.  See 38 U.S.C.A. § 5107(b).  The Board recognizes that the Veteran reports that there is a causal relationship between his service and his current disabilities, but finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of his thoracolumbar spine disability.  Jandreau, 492 F.3d at 1377; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  Whether his current thoracolumbar spine disability is due to service is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno, 6 Vet. App. at 469-70; see also Jandreau, 492 F.3d at n.4.

Thus, the Board finds that the most probative evidence addressing whether there is a relationship between his thoracolumbar spine disability and service is the opinion of the January 2012 VA examiner, who after reviewing the record, found no indication that his current back pathology had onset in service or was caused by an in-service event.  This opinion is fully informed, clear, and consistent with the other evidence of record.  As a result, the Board considers it to carry the most evidentiary weight and finds that the totality of the evidence fails to demonstrate that there is a nexus between the Veteran's service and his back disability.

Additionally, as the Veteran's degenerative thoracolumbar spine disability is a chronic condition, the Board must consider whether presumptive service connection is warranted.  The Board finds that the evidence fails to show that this disability was shown in service or that it manifested to a compensable degree within the first post-service year, and thus, service connection for a back disability is not warranted on this basis.  Further, the Board affords much probative value to the fact that, while seeking treatment, the Veteran reported that he had back pain after he picked up a heavy tool box in 2008 and that he initially attributed his current back condition to that event.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (recognizing that the Board may assign more probative value to a history reported for treatment purposes than to subsequent statements made for compensation purposes).

For the reasons explained above, the Board concludes that the preponderance of the competent and credible evidence is against finding that the Veteran's back disability had onset during service, was caused by active service, manifested to a compensable degree within one year of active service, or is otherwise related to his active service.  The preponderance of evidence is thus against a finding of service connection and the appeal must be denied with regard to this claimed disability.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.B.  Service Connection-Cervical spine condition and upper muscle condition, shoulders

The Veteran has also filed claims of service connection for cervical spine and upper muscle conditions, but the extensive VA outpatient treatment records do not show that he has been diagnosed with either of these conditions.  Thus, because evidence of a present disability is necessary before service connection may be granted, the preponderance of evidence is against granting service connection for these disabilities.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim.").  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a back disability is denied.

Service connection for a cervical spine condition is denied.

Service connection for an upper muscle condition, shoulders is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


